1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   JOHN WESLEY WILLIAMS,                            ) Case No.: 1:19-cv-00151-DAD-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      ) ORDER GRANTING DEFENDANTS’ REQUEST
13            v.                                      ) TO EXTEND THE TIME TO FILE A RESPONSE
14                                                    )
     PILKERTEN, et.al.,
                                                      )
15                    Defendants.                     )
                                                      )
16                                                    )

17            Plaintiff John Wesley Williams is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983, filed on February 4, 2019.

19            Currently before the Court is Defendants’ request for an extension of time to file a response to

20   the complaint, filed December 2, 2019.

21            Good cause having been presented, it is HEREBY ORDERED that Defendants are granted

22   until January 23, 2020, to file a response to the complaint.

23
24   IT IS SO ORDERED.

25   Dated:        December 3, 2019
26                                                      UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
